
	
		I
		111th CONGRESS
		1st Session
		H. R. 3594
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. Bachus (for
			 himself, Mr. Boehner,
			 Mr. Kanjorski,
			 Mr. Garrett of New Jersey,
			 Mr. Moore of Kansas,
			 Mr. Lee of New York,
			 Ms. Herseth Sandlin,
			 Mr. Rogers of Alabama,
			 Mr. Jones,
			 Mrs. Bachmann, and
			 Mr. Paulsen) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Secretary of the Treasury to delegate
		  management authority over troubled assets purchased under the Troubled Asset
		  Relief Program, to require the establishment of a trust to manage assets of
		  certain designated TARP recipients, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Recipient Ownership Trust Act of
			 2009.
		2.Authority of the
			 Secretary of the Treasury to delegate TARP asset managementSection 106(b) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5216(b)) is amended by inserting before
			 the period at the end the following: , and the Secretary may delegate
			 such management authority to a private entity, as the Secretary determines
			 appropriate, with respect to any entity assisted under this Act.
		3.Creation of
			 management authority for designated TARP recipients
			(a)Federal
			 assistance limitedNotwithstanding any provision of the Emergency
			 Economic Stabilization Act of 2008, or any other provision of law, no funds may
			 be expended under the Troubled Asset Relief Program, or any other provision of
			 that Act, on or after the date of enactment of this Act, until the Secretary of
			 the Treasury transfers all voting, nonvoting, and common equity in any
			 designated TARP recipient to a limited liability company established by the
			 Secretary for such purpose, to be held and managed in trust on behalf of the
			 United States taxpayers.
			(b)Appointment of
			 trustees
				(1)In
			 generalThe President shall appoint 3 independent trustees to
			 manage the equity held in the trust, separate and apart from the United States
			 Government.
				(2)CriteriaTrustees
			 appointed under this subsection—
					(A)may not be elected
			 or appointed Government officials;
					(B)shall serve at the
			 pleasure of the President, and may be removed for just cause in violation of
			 their fiduciary responsibilities only; and
					(C)shall each be paid at a rate equal to the
			 rate payable for positions at level III of the Executive Schedule under section
			 5311 of title 5, United States Code.
					(c)Duties of
			 trustPursuant to protecting the interests and investment of the
			 United States taxpayer, the trust established under this section shall, with
			 the purpose of maximizing the profitability of the designated TARP
			 recipient—
				(1)exercise the
			 voting rights of the shares of the taxpayer on all core governance
			 issues;
				(2)select the
			 representation on the boards of directors of any designated TARP recipient;
			 and
				(3)have a fiduciary
			 duty to the American taxpayer for the maximization of the return on the
			 investment of the taxpayer made under the Emergency Economic Stabilization Act
			 of 2008, in the same manner and to the same extent that any director of an
			 issuer of securities has with respect to its shareholders under the securities
			 laws and all applications of State law.
				(d)Liquidation
				(1)In
			 generalThe trustees shall liquidate the trust established under
			 this section, including the assets held by such trust, not later than December
			 24, 2011, unless—
					(A)the trustees
			 submit a report to the Congress that liquidation would not maximize the
			 profitability of the company and the return on investment to the taxpayer;
			 and
					(B)within 15 calendar
			 days after the date on which the Congress receives such report, there is
			 enacted into law a joint resolution described in paragraph (2).
					(2)Contents of
			 joint resolutionFor purposes
			 of this subsection, the term joint resolution means only a joint
			 resolution—
					(A)that is introduced
			 not later than 3 calendar days after the date on which the report referred to
			 in paragraph (1)(A) is received by the Congress;
					(B)which does not
			 have a preamble;
					(C)the title of which
			 is as follows: Joint resolution relating to the approval of the
			 continuation of the TARP management trust; and
					(D)the matter after
			 the resolving clause of which is as follows: That Congress approves the
			 continuation of the TARP management trust established under the TARP Recipient
			 Ownership Trust Act of 2009..
					(3)Fast track
			 consideration in House of Representatives
					(A)ReconveningUpon receipt of a report under paragraph
			 (1)(A), the Speaker, if the House would otherwise be adjourned, shall notify
			 the Members of the House that, pursuant to this subsection, the House shall
			 convene not later than the second calendar day after receipt of such
			 report.
					(B)Reporting and
			 dischargeAny committee of
			 the House of Representatives to which a joint resolution is referred shall
			 report it to the House not later than 5 calendar days after the date of receipt
			 of the report described in paragraph (1)(A). If a committee fails to report the
			 joint resolution within that period, the committee shall be discharged from
			 further consideration of the joint resolution and the joint resolution shall be
			 referred to the appropriate calendar.
					(C)Proceeding to
			 considerationAfter each
			 committee authorized to consider a joint resolution reports it to the House or
			 has been discharged from its consideration, it shall be in order, not later
			 than the sixth day after Congress receives the report described in paragraph
			 (1)(A), to move to proceed to consider the joint resolution in the House. All
			 points of order against the motion are waived. Such a motion shall not be in
			 order after the House has disposed of a motion to proceed on the joint
			 resolution. The previous question shall be considered as ordered on the motion
			 to its adoption without intervening motion. The motion shall not be debatable.
			 A motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
					(D)ConsiderationThe
			 joint resolution shall be considered as read. All points of order against the
			 joint resolution and against its consideration are waived. The previous
			 question shall be considered as ordered on the joint resolution to its passage
			 without intervening motion except two hours of debate equally divided and
			 controlled by the proponent and an opponent. A motion to reconsider the vote on
			 passage of the joint resolution shall not be in order.
					(4)Fast track
			 consideration in Senate
					(A)ReconveningUpon receipt of a report under paragraph
			 (1)(A), if the Senate has adjourned or recessed for more than 2 days, the
			 majority leader of the Senate, after consultation with the minority leader of
			 the Senate, shall notify the Members of the Senate that, pursuant to this
			 subsection, the Senate shall convene not later than the second calendar day
			 after receipt of such message.
					(B)Placement on
			 calendarUpon introduction in the Senate, the joint resolution
			 shall be placed immediately on the calendar.
					(C)Floor
			 consideration
						(i)In
			 generalNotwithstanding Rule
			 XXII of the Standing Rules of the Senate, it is in order at any time during the
			 period beginning on the 4th day after the date on which Congress receives a
			 report of the plan of the Secretary described in paragraph (1)(A) and ending on
			 the 6th day after the date on which Congress receives a report of the plan of
			 the Secretary described in paragraph (1)(A) (even though a previous motion to
			 the same effect has been disagreed to) to move to proceed to the consideration
			 of the joint resolution, and all points of order against the joint resolution
			 (and against consideration of the joint resolution) are waived. The motion to
			 proceed is not debatable. The motion is not subject to a motion to postpone. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the
			 resolution is agreed to, the joint resolution shall remain the unfinished
			 business until disposed of.
						(ii)DebateDebate
			 on the joint resolution, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 10 hours, which shall be divided
			 equally between the majority and minority leaders or their designees. A motion
			 further to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the joint resolution is not in order.
						(iii)Vote on
			 passageThe vote on passage shall occur immediately following the
			 conclusion of the debate on a joint resolution, and a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 Senate.
						(iv)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate, as the case may be, to
			 the procedure relating to a joint resolution shall be decided without
			 debate.
						(5)Rules relating
			 to Senate and House of Representatives
					(A)Coordination
			 with action by other houseIf, before the passage by one House of
			 a joint resolution of that House, that House receives from the other House a
			 joint resolution, then the following procedures shall apply:
						(i)The joint
			 resolution of the other House shall not be referred to a committee.
						(ii)With respect to a
			 joint resolution of the House receiving the resolution—
							(I)the procedure in
			 that House shall be the same as if no joint resolution had been received from
			 the other House; but
							(II)the vote on
			 passage shall be on the joint resolution of the other House.
							(B)Treatment of
			 joint resolution of other HouseIf one House fails to introduce
			 or consider a joint resolution under this subsection, the joint resolution of
			 the other House shall be entitled to expedited floor procedures under this
			 subsection.
					(C)Treatment of
			 companion measuresIf, following passage of the joint resolution
			 in the Senate, the Senate then receives the companion measure from the House of
			 Representatives, the companion measure shall not be debatable.
					(D)Consideration
			 after passage
						(i)In
			 generalIf Congress passes a
			 joint resolution, the period beginning on the date the President is presented
			 with the joint resolution and ending on the date the President takes action
			 with respect to the joint resolution shall be disregarded in computing the
			 15-calendar day period described in paragraph (1)(A).
						(ii)VetoesIf
			 the President vetoes the joint resolution—
							(I)the period beginning on the date the
			 President vetoes the joint resolution and ending on the date the Congress
			 receives the veto message with respect to the joint resolution shall be
			 disregarded in computing the 15-calendar day period described in paragraph
			 (1)(A); and
							(II)debate on a veto
			 message in the Senate under this subsection shall be 1 hour equally divided
			 between the majority and minority leaders or their designees.
							(E)Rules of house
			 of representatives and senateThis paragraph, and paragraphs (2),
			 (3), and (4) are enacted by Congress—
						(i)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a joint resolution, and it supersedes other rules only to the
			 extent that it is inconsistent with such rules; and
						(ii)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						4.DefinitionsAs used in this Act—
			(1)the term
			 designated TARP recipient means any entity that has received, or
			 will receive, financial assistance under the Troubled Asset Relief Program or
			 any other provision of the Emergency Economic Stabilization Act of 2008 (Public
			 Law 110–343), such that the Federal Government holds or controls, or will hold
			 or control at a future date, not less than a 15 percent ownership stake in the
			 company as a result of such assistance;
			(2)the term
			 Secretary means the Secretary of the Treasury or the designee of
			 the Secretary; and
			(3)the terms
			 director, issuer, securities, and
			 securities laws have the same meanings as in section 3 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c).
			
